Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joshua T. Sledd appeals the district court’s order denying his § 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence. We have reviewed the record and find no reversible error. Therefore we affirm for the reasons stated by the district court. United States v. Sledd, No. 5:04-cr-30016-gec-5 (W.D.Va. March 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.